Per Curiam,
This case turned entirely upon disputed questions of fact. The plaintiff alleged that the machinery was not properly secured, and that while attempting, under specific instructions, to remove a belt from a main shaft, the countershaft gave way, and his hand was drawn in between the belt and pulley and injured.
The defendant compaiw denied giving any directions to throw off the belt by hand, and the evidence on its part tended to show that the countershaft was secured in the usual way, and that a mechanical clutch was provided for stopping part of the machinery, to permit of changing the belt in safety.
These controverted questions were submitted to the jury, and the verdict was in favor of the defendant. The charge of the court below was clear and ample, and presented every element of the plaintiff’s claim upon which he could properly rely. The assignments of error are overruled, and the judgment is affirmed.